Citation Nr: 9921924	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  94-41 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of 
compression fracture, T12-L1, with deformity of the vertebral 
body, rated together with narrowing of L4-L5 disc space, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from October 
1954 to April 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  That rating decision 
confirmed and continued a 40 percent rating for residuals of 
a compression fracture, T12-L1, with deformity of the 
vertebral body, rated together with narrowing of L4-L5 disc 
space, currently evaluated as 50 percent disabling.  

This case was previously before the Board in September 1996 
when it was remanded for clarification of the veteran's 
representative.  Although the development was completed, the 
case must be remanded again for another examination of the 
veteran.

The June 1993 rating decision also denied entitlement to 
individual unemployability due to service-connected 
disabilities (TDIU).  Although the Board concluded in the 
prior remand that this issue was no longer on appeal because 
the veteran failed to respond with a substantive appeal 
within the 60 day period specified by the May 1996 
supplemental statement of the case (SSOC), there are 
inconsistencies in the SOC which may have led the appellant 
to believe that submission of a substantive appeal was not 
required.  

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal, VA Form 9, filed after a 
statement of the case is furnished to the appellant.  38 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1998).  
The notice of disagreement (NOD) must be filed within one 
year from the date of mailing of the notice of the 
determination.  38 U.S.C.A. § 7105(b)(1)(West 1991); 
38 C.F.R. § 20.302(a)(1998).  Once a timely NOD is filed, the 
RO is required to "take such development or review such 
action as it deems proper" of the RO determinations with 
which the claimant disagrees, and if the benefits sought are 
not granted or the NOD withdrawn, the RO must issue a 
statement of the case (SOC).  See 38 U.S.C.A. § 7105(d)(1).  
The SOC must contain a summary of the pertinent evidence, 
citation of pertinent laws and regulations, a decision on 
each issue, and reasons and bases for the decisions, 
including a discussion of how the laws affected the decision.  
See 38 U.S.C.A. § 7105(d)(A)-(C).  The substantive appeal 
must be filed within 60 days from the date the SOC is mailed, 
or within the remainder of the one-year period from the date 
of mailing of the notice of determination, whichever occurs 
later.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 
20.302(b)(1998).  The NOD and substantive appeal must be 
filed with the VA office from which the claimant received 
notice of the determination being appealed, i.e., the agency 
of original jurisdiction (AOJ). 38 C.F.R. § 20.300.  In the 
absence of a properly perfected appeal, the Board is without 
jurisdiction to determine the merits of an issue.  38 
U.S.C.A. §§ 7105, 7108; Roy v. Brown, 5 Vet. App. 554 (1993).  

In this case, a notice of disagreement was filed with the 
TDIU issue on the same VA Form 9, Appeal to the Board of 
Veterans Appeals, received in September August 1993 by which 
the veteran perfected the appeal of his denial of an 
increased rating for his low back disorder.  He stated: "I 
do not agree with your findings as I am still unable to work 
because of my service-connected spinal injury."  This was 
within the one year period following notification of the June 
1993 decision, therefore, a proper notice of disagreement was 
received.  38 C.F.R. § 20.201 (1998).  He was sent a 
supplemental statement of the case (SSOC), which included 
this issue for the first time, in May 1996.  He was informed 
that he had 60 days to perfect his appeal with regard to any 
issues which were not included in the substantive appeal.  
See 38 C.F.R. § 20.302(c) (1998).  However, in the reasons 
and basis portion of the SSOC, the RO also noted the 
following:

As the issue of [the] veteran's being 
unemployable due to the service connected 
back condition had been cited on the VA 
form 9, Appeal to the Board of Veterans 
Appeals signed August 1, 1993, another VA 
form 9 is not required to perfect the 
veteran's appellate rights.

Although a subsequent SSOC was sent to the veteran in July 
1996 without the above language, the Board finds that the 
above statement is sufficiently confusing that the veteran 
could logically have assumed that no further action was 
required to perfect his appeal on the issue of TDIU, and as 
such he was inadequately informed of the 60 day period for 
submitting a substantive appeal.  Following the development 
specified below, he should be provided another SSOC, and in 
words that are completely unambiguous told that he must 
respond in writing within 60 days or the issue of entitlement 
to TDIU will be dropped.

In June 1999, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1999).  Although 
it was unclear at the time whether the issue of entitlement 
to TDIU was on appeal, testimony on this issue was permitted 
pending further review of the claims file.  The 
representative also raised the issue of entitlement to 
service connection for a cervical spine disability, claimed 
as secondary to the veteran's service-connected residuals of 
compression fracture, T12-L1, with narrowing of L4-L5 disc 
space, or on a direct basis.  This issue has not yet been the 
subject of a rating decision and the Board brings it to the 
RO's attention.


REMAND

The veteran's claim for an increased rating for his service-
connected residuals of compression fracture, T12-L1, with 
narrowing of L4-L5 disc space (hereinafter, "low back 
disability") is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  His assertion that his service-
connected low back disability is more severe than currently 
evaluated is plausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).

In his June 1999 personal hearing, the veteran testified that 
his condition had deteriorated and he was now more disabled 
than he was when he had last been when examined by VA in May 
1996.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) ("where 
the record does not adequately reveal the current state of 
the claimed disability and the claim is well grounded, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination" (quoting 
Allday v. Brown, 7 Vet. App. 517, 526 (1995)).  The veteran 
should therefore be scheduled for the appropriate VA 
examination to determined the extent of his service-connected 
disability.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim, this case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should, with the assistance of 
the veteran, obtain a list containing the 
dates and places of all private and VA 
medical and/or hospital treatment not 
already associated with the claims file 
related to his service-connected low back 
disability.

2.  Upon receipt of a satisfactory 
response, the RO should obtain from the 
veteran a properly executed authorization 
for the release of private medical 
records, if any.  The RO should then seek 
to obtain copies of all relevant VA 
records, specifically those involving 
hospitalizations and outpatient treatment 
for the veteran's service-connected low 
back disability.

3.  The RO should schedule the veteran for 
the appropriate VA orthopedic examination 
to provide the complete medical 
information necessary to adjudicate the 
claim for an increased disability rating 
for his service-connected residuals of 
compression fracture, T12-L1, with 
narrowing of L4-L5 disc space.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All necessary tests should 
be conducted, including x-rays, 
myelograms, MRI, and CT scans which the 
examiner deems necessary.  The examiner 
should review the results of any testing 
prior to completion of the report.  The 
report of examination should be 
comprehensive and include a detailed 
account of all manifestations of spine 
pathology found to be present.  The 
examiner should provide a complete 
rationale for all conclusions reached.  

a.  With respect to the functioning of 
the veteran's spine, attention should 
be given to the presence or absence of 
pain, any limitation of motion, 
swelling, muscle spasm, ankylosis, 
subluxation, lateral instability, 
dislocation, loose motion, crepitus, 
deformity or impairment.  The examiner 
should provide complete and detailed 
discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or pain on motion.  
The examiner should provide a 
description of the effect, if any, of 
the veteran's pain on the function and 
movement of the spine.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see 38 
C.F.R. § 4.40 (1998) (functional loss 
may be due to pain, supported by 
adequate pathology).  In particular, it 
should be ascertained whether there is 
additional motion lost due to pain on 
use or during exacerbation of the 
disability.

b.  The examiner is requested to 
comment on the degree of limitation of 
normal functioning caused by pain.  
Range of motion testing should be 
conducted.  The examiner should specify 
the results in actual numbers and 
degrees.

c.  The examiner should also comment on 
any neurological involvement including 
any symptoms of sciatic neuropathy and 
the presence of muscle spasm or absent 
ankle jerk.

4.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report(s).  If the requested examinations 
do not include fully detailed descriptions 
of pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

5.  The RO should readjudicate the claim 
for an increased disability rating for 
residuals of compression fracture, T12-
L1, with deformity of the vertebral body, 
rated together with narrowing of L4-L5 
disc space.

6.  Following completion of these 
actions, the veteran and representative 
should be provided with a Supplemental 
Statement of the Case and afforded a 
reasonable period of time in which to 
respond.  The Supplemental Statement of 
the Case must include the issue of 
entitlement to a total disability rating 
for compensation on the basis of 
individual unemployability.  The veteran 
and representative must be clearly 
informed that this issue has not been 
perfected and given notice of the 60 day 
time period for submitting a substantive 
appeal.  If the veteran perfects his 
appeal of this issue, the RO should 
develop and adjudicate the claim of 
entitlement to service connection for a 
cervical spine disorder, claimed as 
secondary to the service connected 
thoracic and lumbar spine disorder, 
because such issue would be intertwined 
with the veteran's claim to individual 
unemployability.  Thereafter, in 
accordance with the current appellate 
procedures, the case should be returned 
to the Board for completion of appellate 
review.

The veteran needs to take no action until so informed.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested adjudication.  The purpose of 
this REMAND is to assist the veteran.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



